

Exhibit 10.1
International Flavors & Fragrances Inc.
2015 Stock Award and Incentive Plan


1.
Purpose of the Plan

The purpose of the 2015 Stock Award and Incentive Plan is to aid the Company (as
defined below) in attracting, retaining, motivating and rewarding employees,
consultants, non-employee directors and other selected service-providers who
contribute to the success of the Company, by authorizing Incentive Awards (as
defined below) to incentivize such individuals to perform at the highest level,
to strengthen the mutuality of interests between such individuals and the
Company’s shareholders and, in general, to further the best interests of the
Company and its shareholders.
2.
Definitions

As used in the Plan (as defined below) or in any instrument governing the terms
of any Incentive Award granted under the Plan, the following definitions apply
to the terms indicated below:
(a)
“Accounting Forfeiture Event” has the meaning set forth in Section 32.

(b)“Affiliate” means, with respect to a specified person, a person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the specified person.
(c)
“Annual Limit” has the meaning set forth in Section 3.

(d)“Award Agreement” means an agreement, in a form approved by the Committee
from time to time, including, without limitation, written or electronic, entered
into by a Participant (as defined below) and the Company, evidencing the grant
of an Incentive Award under the Plan.
(e)“Board” or “Board of Directors” means the Board of Directors of IFF (as
defined below).
(f)“Cash Incentive Award” means an award granted to a Participant pursuant to
Section 8.
(g)“Cause” has the meaning defined in the Award Agreement, the ESP if the
Participant is a participant in the ESP, in any employment or severance
agreement between the Company and the Participant then in effect or, if none, as
defined under the severance policy applicable to the Participant at the time of
the Participant’s termination of Employment, if any, or if no such definition
exists, the meaning as determined by the Committee in its sole discretion.

 
 
 
 
 
 




--------------------------------------------------------------------------------



(h)A “Change in Control” shall be deemed to have occurred if, after the
Effective Date, there shall have occurred any of the following:
(i) any Person (as defined below) becomes the “beneficial owner,” as such term
is defined in Rule 13d-3 under the Exchange Act (as defined below), directly or
indirectly, of securities of the Company representing 40% or more of the
combined Voting Power (as defined below) of the Company’s then outstanding
Voting Securities (as defined below), other than beneficial ownership by the
Company, any employee benefit plan of the Company or any Person organized,
appointed or established pursuant to the terms of any such benefit plan; or
(ii) individuals who at the Effective Date (as defined below) constitute a
majority of the Board (the “Incumbent Directors”) cease to constitute a majority
of the Board for any reason; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election or nomination for
election to the Board was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director without objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual shall be an Incumbent Director
if such individual is initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board; or
(iii) the consummation of:
(A)A merger, consolidation, reorganization or similar transaction with or into
the Company or in which securities of the Company are issued, as a result of
which the holders of the outstanding Voting Securities of the Company
immediately before such event own, directly or indirectly, immediately after
such event less than 60% of the combined Voting Power of the outstanding Voting
Securities of the parent entity resulting from, or issuing its Voting Securities
as part of, such event;
(B)A complete liquidation or dissolution of the Company; or
(C)The sale or other disposition of all or substantially all of the assets of
the Company (on a consolidated basis) to any Person other than (x) the Company,
(y) an employee benefit plan (or a trust forming a part thereof) maintained by
the Company or (z) a Person whose Voting Securities immediately following such
sale or disposition will be owned by the holders of the outstanding Voting
Securities of the Company immediately prior thereto, in substantially the same
proportions.
Notwithstanding the foregoing, no payment or settlement of any Incentive Award
that constitutes “non-qualified deferred compensation” within the meaning of
section 409A of the Code (as defined below) shall be made solely upon the
occurrence of a Change in Control to the extent such Change in Control does not
also qualify as a “change in control event”



2
 
 
 




--------------------------------------------------------------------------------



within the meaning of Treasury Regulation §1.409A-3(i)(5)(i) and such payment or
settlement shall occur on its otherwise scheduled payment and/or settlement
date(s).
(i)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and all regulations, interpretations, and administrative guidance issued
thereunder.
(j)“Committee” means the Compensation Committee of the Board of Directors or
such other committee as the Board of Directors shall appoint from time to time
to administer the Plan or to otherwise exercise and perform the authority and
functions assigned to the Committee under the terms of the Plan.
(k)“Common Stock” means International Flavors & Fragrances Inc.’s common stock,
par value 12.5 cents per share, or any other security into which the common
stock shall be changed pursuant to the adjustment provisions of Section 10.
(l)“Company” means IFF and all of its Affiliates, collectively (and any
successors or assigns thereto).
(m)“Confidential Information” has the meaning set forth in Section 32.
(n)“Covenant Forfeiture Event” has the meaning set forth in Section 32.
(o)“Covered Employee” means each Participant who is an executive officer (within
the meaning of Rule 3b-7 under the Exchange Act) of IFF.
(p)“Deferred Compensation Plan” means any plan, agreement, or arrangement
maintained by the Company from time to time that provides opportunities for
deferral of compensation, including, without limitation, the International
Flavors and Fragrances Inc. Deferred Compensation Plan.
(q)“Disability” means, unless otherwise set forth in the Participant’s Award
Agreement or any employment agreement between the Company and the Participant
then in effect, a condition that entitles the Participant to long term
disability benefits under any applicable Company disability plan, any successor
plan, or as defined under any applicable local laws, rules, or regulations.
(r)“Early Retirement” means, unless otherwise set forth in the Participant’s
Award Agreement, the termination of the Participant’s Employment at the election
of the Participant after attaining age 55 plus ten years of service to the
Company.
(s)“Effective Date” has the meaning set forth in Section 30.
(t)“Employment” means the period during which an individual is providing
services to the Company as an employee, non-employee director, consultant, or
other service provider, as applicable. “Employed” shall have a correlative
meaning.



3
 
 
 




--------------------------------------------------------------------------------



(u)“ESP” means the International Flavors and Fragrances Inc. Executive Severance
Policy, as amended and restated from time to time.
(v)“Excess Compensation” has the meaning set forth in Section 32.
(w)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(x)“Fair Market Value” means, with respect to a share of Common Stock, unless
otherwise set forth in the Award Agreement, as of the applicable date of
determination, the closing price as reported on the date of determination on the
principal national securities exchange in the United States on which shares of
Common Stock are then traded. In the event that the price of a share of Common
Stock shall not be so reported, the Fair Market Value of a share of Common Stock
shall be determined by the Committee in its sole discretion. With respect to the
grant of an Incentive Award, the date of determination shall be the trading day
on the date on which the Incentive Award is granted, or if such date is not a
trading day, the immediately subsequent day on which the market is open for
trading. With respect to the exercise of an Incentive Award, the date of
determination shall be the date a notice of exercise is received by the Company
or its designee, as applicable, or if such date is not a trading day, the
immediately subsequent day on which the market is open for trading. With respect
to Section 32, Fair Market Value shall be determined by the Committee in its
sole discretion.
(y)“Forfeiture Event” has the meaning set forth in Section 32.
(z)“Good Reason” has the meaning defined in the Award Agreement, the ESP if the
Participant is a participant in the ESP, or in any employment or severance
agreement between the Company and the Participant then in effect.
(aa)“IFF” means International Flavors and Fragrances Inc., a New York
corporation.
(ab)“Incentive Award” means one or more Stock Incentive Awards and/or Cash
Incentive Awards, collectively.
(ac)“Normal Retirement” means, unless otherwise set forth in the Participant’s
Award Agreement, the termination of the Participant’s Employment at the election
of the Participant after attaining age 62 or such earlier “Normal Retirement”
date under the terms of the applicable Company pension or retirement plan.
(ad)“Option” means a stock option to purchase shares of Common Stock granted to
a Participant pursuant to Section 6.
(ae)“Other Stock-Based Award” means an award granted to a Participant pursuant
to Section 7.
(af)“Participant” means an employee, consultant, non-employee director or other
selected service provider of the Company who is eligible to participate in the
Plan and to whom one or more Incentive Awards have been granted pursuant to the
Plan and have not



4
 
 
 




--------------------------------------------------------------------------------



been fully settled or cancelled and, following the death of any such Person, his
or her successors, heirs, executors and administrators, as the case may be.
(ag)“Performance-Based Award” means any Incentive Award pursuant to which any
compensation paid is intended to be Performance-Based Compensation.
(ah)“Performance-Based Compensation” means compensation that satisfies the
requirements of section 162(m) of the Code for “qualified performance-based
compensation.”
(ai)“Performance Measures” has the meaning set forth in Section 9.
(aj)“Performance Percentage” means, with respect to a Performance-Based Award,
the factor determined pursuant to a Performance Schedule (as defined below) that
is to be applied to the Target Award (as defined below) and that reflects actual
performance in respect of the applicable Performance Measure(s) compared to the
Performance Target (as defined below).
(ak)“Performance Period” means, with respect to a Performance-Based Award, the
period of time during which the applicable Performance Target(s) must be met in
order to determine the degree of payout and/or vesting with respect to such
Performance-Based Award. Different Performance-Based Awards may have overlapping
Performance Periods.
(al)“Performance Schedule” means, with respect to a Performance-Based Award, a
schedule or other objective method for determining the applicable Performance
Percentage to be applied to the Target Award.
(am)“Performance Target” means, with respect to a Performance-Based Award, the
performance goals and objectives relating to the applicable Performance Measures
for such Performance-Based Award, as established by the Committee in accordance
with Section 9.
(an)“Person” means a “person” as such term is used in sections 13(d) and 14(d)
of the Exchange Act, including any “group” within the meaning of section
13(d)(3) under the Exchange Act.
(ao)“Plan” means the International Flavors and Fragrances Inc. 2015 Stock Award
and Incentive Plan, as it may be amended from time to time.
(ap)“Plan Period” has the meaning set forth in Section 3.
(aq)“Prior Plans” means the Company’s (i) 2010 Stock Award and Incentive Plan,
(ii) 2000 Stock Award and Incentive Plan, and (iii) 2000 Supplemental Stock
Award Plan.
(ar)“Securities Act” means the Securities Act of 1933, as amended.
(as) “Stock Incentive Award” means an Option or Other Stock-Based Award granted
pursuant to the terms of the Plan.



5
 
 
 




--------------------------------------------------------------------------------



(at)“Target Award” means, with respect to a Performance-Based Award, the target
payout amount for such a Performance-Based Award.
(au)“Voting Power” means the number of votes available to be cast (determined by
reference to the maximum number of votes entitled to be cast by the holders of
Voting Securities, or by the holders of any Voting Securities for which other
Voting Securities may be convertible, exercisable, or exchangeable, upon any
matter submitted to shareholders where the holders of all Voting Securities vote
together as a single class) by the holders of Voting Securities.
(av)“Voting Securities” means any securities or other ownership interests of an
entity, which entitle, or which may entitle, Persons holding such securities or
other ownership interests to vote on matters submitted to such holders generally
(whether or not entitled to vote in the general election of directors), or
securities or other ownership interests which are convertible into, or
exercisable in exchange for, such Voting Securities, whether or not subject to
the passage of time or any contingency.
3.
Stock Subject to the Plan and Limitations on Cash Incentive Awards

(a)
Stock Subject to the Plan

The maximum number of shares of Common Stock that may be covered by Incentive
Awards granted under the Plan shall not exceed the sum of (i) 1,500,000 shares
of Common Stock and (ii) any shares of Common Stock that become available in
connection with the cancellation, forfeiture, or expiration of awards issued and
outstanding as of the Effective Date under the Prior Plans and (iii) any shares
of Common Stock that remain available for issuance, as of the Effective Date,
under the Prior Plans. Out of such aggregate, the maximum number of shares of
Common Stock that may be covered by Options that are designated as “incentive
stock options” within the meaning of section 422 of the Code shall not exceed
1,500,000 shares of Common Stock. The maximum number of shares referred to in
the preceding sentences of this Section 3(a) shall in each case be subject to
adjustment as provided in Section 10 and the following provisions of this
Section 3. Shares of Common Stock issued under the Plan may be authorized and
unissued shares, treasury shares, shares purchased by the Company in the open
market, or any combination of the preceding categories as the Committee
determines in its sole discretion. The Committee may determine that Incentive
Awards may be granted that relate to more shares of Common Stock than the
aggregate remaining available under the Plan so long as the number of shares of
Common Stock in respect of Incentive Awards that vest or are settled does not
exceed the number of shares of Common Stock then available under the Plan.
For purposes of the preceding paragraph, shares of Common Stock covered by
Incentive Awards shall only be counted as used to the extent they are actually
issued and delivered to a Participant (or such Participant’s permitted
transferees as described in the Plan) pursuant to the Plan. If shares of Common
Stock are issued subject to conditions which may result in the forfeiture,
cancellation, return to the Company or expiration of such shares, any portion of
the shares forfeited, cancelled, returned or which expire shall be treated as
not issued pursuant to the Plan and shall again be available for issuance
hereunder.



6
 
 
 




--------------------------------------------------------------------------------



In addition, if (x) an Incentive Award is settled for cash or if shares of
Common Stock are withheld to pay the exercise price of an Option, settle a
stock-settled stock appreciation right or to satisfy any tax withholding
requirement in connection with an Incentive Award, the shares issued (if any) in
connection with such settlement, the shares in respect of which the Incentive
Award was cash-settled, and the shares withheld, will be deemed issued for
purposes of determining the number of shares of Common Stock that are available
for issuance under the Plan and (y) shares of Common Stock owned by a
Participant (or such Participant’s permitted transferees as described in the
Plan) are tendered (either actually or through attestation) to the Company in
payment of any obligation in connection with an Incentive Award, the number of
shares tendered shall not be added to the number of shares of Common Stock that
are available for issuance under the Plan.
Shares of Common Stock covered by Incentive Awards granted pursuant to the Plan
in connection with the assumption, replacement, conversion, or adjustment of
outstanding equity-based awards in the context of a corporate acquisition or
merger (within the meaning of section 303A.08 of the NYSE Listed Company
Manual), shall not count as issued under the Plan for purposes of this Section
3. In addition, shares of Common Stock available for issuance under certain
plans acquired in corporate acquisitions and mergers that may be issued in
connection with certain post-transaction grants of Incentive Awards under the
Plan (subject to the requirements of section 303A.08 of the NYSE Listed Company
Manual) shall not be counted as issued under the Plan for purposes of this
Section 3.
(b)
Individual Award Limits

Subject to adjustment as provided in Section 10, the maximum number of shares of
Common Stock that may be covered by Performance-Based Awards granted under the
Plan to any Covered Employee in any calendar year shall not exceed 1,000,000
shares (the “Annual Limit”) plus the amount of such Covered Employee’s unused
Annual Limit as of the last day of the prior calendar year.
The amount of each Cash Incentive Award payable to any Covered Employee for any
Plan Period shall not exceed (i) $5,000,000 for any Cash Incentive Award where
the Plan Period is a calendar year and (ii) $5,000,000 per calendar year where
the Plan Period is greater than a calendar year. For purposes of the preceding
sentence “Plan Period” shall mean one or more calendar years as the Committee
may determine, with respect to which any Cash Incentive Award may be payable
under the Plan. The Committee may not grant to any Covered Employee more than
three Cash Incentive Awards with Plan Periods that are scheduled to either start
or end in the same calendar year.
Subject to adjustment as provided in Section 10, the maximum number of shares of
Common Stock that may be covered by Incentive Awards granted under the Plan to
any non-employee director in any calendar year shall not exceed 20,000 shares.



7
 
 
 




--------------------------------------------------------------------------------



4.
Administration of the Plan

The Plan shall be administered by a Committee of the Board of Directors
consisting of two or more persons, each of whom qualifies as a “non-employee
director” (within the meaning of Rule 16b-3 promulgated under section 16 of the
Exchange Act), an “outside director” (within the meaning of Treasury Regulation
section 1.162-27(e)(3)) and as “independent” as required by the NYSE or any
security exchange on which the Common Stock is listed, in each case if and to
the extent required by applicable law or necessary to meet the requirements of
such rule, section, or listing requirement at the time of determination. The
Committee shall, consistent with the terms of the Plan, from time to time
designate those individuals who shall be granted Incentive Awards under the Plan
and the amount, type, and other terms and conditions of such Incentive Awards.
All of the powers and responsibilities of the Committee under the Plan may be
delegated by the Committee, in writing, to any subcommittee thereof, in which
case the acts of such subcommittee shall be deemed to be acts of the Committee
hereunder. The Committee may also from time to time authorize a subcommittee
consisting of one or more members of the Board of Directors (including members
who are employees of the Company) or employees of the Company to grant Incentive
Awards to persons who are not “executive officers” of the Company (within the
meaning of Rule 16a-1 under the Exchange Act), subject to such restrictions and
limitations as the Committee may specify and to the requirements of New York
Business Corporation Law section 505.
The Committee shall have full discretionary authority to administer the Plan,
including discretionary authority to interpret and construe any and all
provisions of the Plan and any Award Agreement thereunder, and to adopt, amend,
and rescind from time to time such rules and regulations for the administration
of the Plan, including rules and regulations established to satisfy applicable
foreign laws and/or qualify for preferred tax treatment under applicable foreign
tax laws, as the Committee may deem necessary or appropriate. Decisions of the
Committee shall be final, binding, and conclusive on all parties. For the
avoidance of doubt, the Committee may exercise all discretion granted to it
under the Plan in a non-uniform manner among Participants.
The Committee may delegate the administration of the Plan to one or more
officers or employees of the Company, and such administrator(s) may have the
authority to execute and distribute Award Agreements, to maintain records
relating to Incentive Awards, to process or oversee the issuance of Common Stock
under Incentive Awards, to interpret and administer the terms of Incentive
Awards, and to take such other actions as may be necessary or appropriate for
the administration of the Plan and of Incentive Awards under the Plan, provided
that in no case shall any such administrator be authorized (i) to grant
Incentive Awards under the Plan (except in connection with any delegation made
by the Committee pursuant to the first paragraph of this Section 4), (ii)  to
take any action inconsistent with section 409A of the Code, or (iii) to take any
action inconsistent with applicable provisions of the New York Business
Corporation Law. Any action by any such administrator within the scope of its
delegation shall be deemed for all purposes to have been taken by the Committee
and, except as otherwise specifically provided, references in this Plan to the
Committee shall include any such administrator. The Committee and, to the extent
it so provides, any subcommittee, shall have sole authority to determine whether
to review any actions and/or interpretations of any such administrator, and if
the Committee shall decide to conduct



8
 
 
 




--------------------------------------------------------------------------------



such a review, any such actions and/or interpretations of any such administrator
shall be subject to approval, disapproval, or modification by the Committee.
On or after the date of grant of an Incentive Award under the Plan, the
Committee may (i) accelerate the date on which any such Incentive Award becomes
vested, exercisable, or transferable, as the case may be, (ii) extend the term
of any such Incentive Award, including, without limitation, extending the period
following a termination of a Participant’s Employment during which any such
Incentive Award may remain outstanding, (iii) waive any conditions to the
vesting, exercisability, or transferability, as the case may be, of any such
Incentive Award or (iv) provide for the payment of dividends or dividend
equivalents with respect to any such Incentive Award; provided, that the
Committee shall not have any such authority to the extent that the grant of such
authority would cause any tax to become due under section 409A of the Code. The
Company shall pay any amount payable with respect to an Incentive Award in
accordance with the terms of such Incentive Award, provided that the Committee
may, in its discretion, defer the payment of amounts payable with respect to an
Incentive Award subject to and in accordance with the terms of a Deferred
Compensation Plan.
Notwithstanding anything herein to the contrary, without approval of the
Company’s shareholders, the Company shall not amend or replace previously
granted Options or stock appreciation rights in a transaction that constitutes a
“repricing,” (within the meaning of section 303A.08 of the NYSE Listed Company
Manual and any other formal or informal guidance issued by the NYSE) which for
this purpose also means any of the following or any other action that has the
same effect: (i) lowering the exercise price of an Option or stock appreciation
right after it is granted, (ii) any other action that is treated as a repricing
under United States generally accepted accounting principles, or (iii) canceling
an Option or stock appreciation right at a time when its exercise price exceeds
the Fair Market Value of the underlying shares of Common Stock, in exchange for
another Option or stock appreciation right, shares of restricted Common Stock,
other Incentive Awards, cash or other property; provided, however, that the
foregoing transactions shall not be deemed a repricing if pursuant to an
adjustment or other action authorized under Section 10.
No member of the Committee shall be liable for any action, omission, or
determination relating to the Plan, and IFF shall indemnify and hold harmless
each member of the Committee and each other director or employee of the Company
to whom any duty or power relating to the administration or interpretation of
the Plan has been delegated, against any cost or expense (including counsel
fees) or liability (including any sum paid in settlement of a claim with the
approval of the Committee) arising out of any action, omission, or determination
relating to the Plan, unless, in either case, such action, omission, or
determination was taken or made by such member, director, or employee in bad
faith and without reasonable belief that it was in the best interests of the
Company.
5.
Eligibility

The Persons who shall be eligible to receive Incentive Awards pursuant to the
Plan shall be those employees, non-employee directors, consultants, and other
selected service providers of the Company whom the Committee shall select from
time to time, including officers of the Company, whether or not they are
directors. Furthermore, any individual who has agreed to accept Employment



9
 
 
 




--------------------------------------------------------------------------------



by, or provide services to, the Company shall be deemed to be eligible to
receive Incentive Awards hereunder as of the date of such acceptance of
Employment or provision of services; provided that the grant of any Incentive
Awards under the Plan shall be determined by the Committee in its sole
discretion and further provided that vesting, exercise or settlement of
Incentive Awards granted to such individuals are conditioned upon such
individual actually becoming an employee of or service provider to, the Company.


6.
Options



The Committee may from time to time grant Options on such terms as it shall
determine, subject to the terms and conditions set forth in this Plan. The Award
Agreement shall clearly identify such Option as either an “incentive stock
option” within the meaning of section 422 of the Code or as a non-qualified
stock option.


(a)
Exercise Price



The exercise price per share of Common Stock covered by any Option shall be not
less than one hundred percent of the Fair Market Value of a share of Common
Stock on the date on which such Option is granted, other than assumptions in
accordance with a corporate acquisition or merger as described in Section 3.
(b)
Term and Exercise of Options



(1)The Committee shall determine the term of each Option, provided that in no
event shall the term of any Option exceed a period of ten years from the date of
grant. Each Option shall become vested and exercisable on such date or dates,
during such period and for such number of shares of Common Stock as shall be
determined by the Committee on or after the date such Option is granted;
provided, however, that each Option shall be subject to earlier termination,
expiration, or cancellation as provided in the Plan or the Award Agreement.
(2)Each Option shall be exercisable in whole or in part; provided, however that
no partial exercise of an Option shall be for an aggregate exercise price of
less than $1,000. The partial exercise of an Option shall not cause the
expiration, termination, or cancellation of the remaining portion thereof.
(3)An Option shall be exercised by such methods and procedures as the Committee
determines from time to time, including without limitation through net physical
settlement or other method of cashless exercise.
(c)
Incentive Stock Options



The terms of any incentive stock option granted under the Plan shall comply in
all respects with the provisions of section 422 of the Code.





10
 
 
 




--------------------------------------------------------------------------------



7.
Other Stock-Based Awards

The Committee may from time to time grant equity-based or equity-related
Incentive Awards not otherwise described herein in such amounts and on such
terms and conditions as it shall determine, subject to the terms and conditions
set forth in the Plan. Without limiting the generality of the preceding
sentence, each such Other Stock-Based Award may (i) involve the transfer of
actual shares of Common Stock to Participants, either at the time of grant or
thereafter, or payment in cash or otherwise of amounts based on the value of
shares of Common Stock, (ii) be subject to performance-based and/or
service-based conditions, (iii) be in the form of stock appreciation rights,
phantom stock, restricted stock, restricted stock units, performance shares,
deferred share units, or share-denominated performance units, (iv) be designed
to comply with applicable laws of jurisdictions other than the United States and
(v) be designed to qualify as Performance-Based Compensation; provided, that
each Other Stock-Based Award shall be denominated in, or shall have a value
determined by reference to, a number of shares of Common Stock that is specified
at the time of the grant of such Incentive Awards. Nothing in this Plan is
intended to limit the Committee’s discretion to adopt performance conditions
with respect to any Stock Incentive Award that is not intended to qualify as
Performance-Based Compensation.
8.
Cash Incentive Awards

The Committee may from time to time grant Cash Incentive Awards on such terms
and conditions as it shall determine, subject to the terms and conditions set
forth in the Plan. Cash Incentive Awards may be settled in cash or in other
property, including shares of Common Stock, provided that the term “Cash
Incentive Award” shall exclude any Option or Other Stock-Based Award. Nothing in
this Plan is intended to limit the Committee’s discretion to adopt performance
conditions with respect to any Cash Incentive Award that is not intended to
qualify as Performance-Based Compensation.
9.
Performance-Based Compensation

The Committee may grant Incentive Awards that are intended to qualify as
Performance-Based Compensation. Nothing in this Plan is intended to limit the
Committee’s discretion to adopt performance measures, goals, targets and other
terms and conditions with respect to any Incentive Award that is not a
Performance-Based Award. Furthermore, nothing in this Plan shall be construed to
require the Committee to grant any Incentive Award intended to qualify as
Performance-Based Compensation. The Committee may, subject to the terms of the
Plan, amend any previously granted Performance-Based Award in a way that
disqualifies it as Performance-Based Compensation. This Section 9 describes the
terms of Performance-Based Awards.
(a)
Calculation



The amount payable with respect to a Performance-Based Award shall be determined
in any manner permitted by section 162(m) of the Code.
(b)
Discretionary Reduction




11
 
 
 




--------------------------------------------------------------------------------





Unless otherwise specified in the Award Agreement, the Committee may, in its
discretion, reduce or eliminate the amount payable to any Participant with
respect to a Performance-Based Award, based on such factors as the Committee may
deem relevant, but the Committee may not increase any such amount above the
amount established in accordance with the relevant Performance Schedule. For
purposes of clarity, the Committee may exercise the discretion provided for by
the foregoing sentence in a non-uniform manner among Participants.
(c)
Performance Measures



The performance goals upon which the payment or vesting of any Performance-Based
Award (other than Options and stock appreciation rights) depends shall (a) be
objective business criteria and shall otherwise meet the requirements of section
162(m) of the Code, including the requirement that the level or levels of
performance targeted by the Committee result in the achievement of performance
goals being “substantially uncertain” at the time of grant and (b) relate to one
or more of the following measures (collectively the “Performance Measures”): (i)
earnings per share, net earnings per share or growth in such measures; (ii) net
sales, sales, net revenues or revenues or growth in sales or revenues; (iii)
earnings measures, (including earnings before or after any or all of interest,
taxes, depreciation, and amortization or extraordinary or special items); (iv)
income, net income, net income per share of Common Stock (basic or diluted) or
growth in income; (v) cash flow (including net cash provided by operations, cash
flow in excess of cost of capital (discounted or otherwise), free cash flow, and
cash flow return on capital) or growth in such measures; (vi) return measures,
including return on assets (gross or net), return on investment, return on
capital, return on equity, return on revenue or return on sales; (vii) economic
profit or economic value created; (viii) gross profit or operating profit; (ix)
gross margin, operating margin or profit margin or growth in such measures; (x)
shareholder value creation measures, including price per share of Common Stock
or total shareholder return; (xi) dividend payout levels, including as a
percentage of net income; (xii) asset measures, including asset growth; (xiii)
asset turnover, (xiv) sales measures; (xv) book value, (xvi) brand contribution,
(xvii) market share or growth in market share, (xviii) unit volume, (xix)
working capital amounts, including working capital as a percentage of customer
sales; (xx) operational costs or cost controls and other expense targets, or a
component thereof, or planning or forecasting accuracy; (xxi) supply chain
achievements; (xxii) innovation as measured by a percentage of sales of new
products; (xxiii) strategic plan development and implementation; or (xxiv)
strategic business criteria, consisting of one or more objectives based on
meeting specified market penetration, geographic business expansion goals, cost
targets, total market capitalization, agency ratings, completion of capital and
borrowing transactions, business retention, new product development, customer
satisfaction and retention, employee development, satisfaction and retention,
market penetration, management of employment practices and employee benefits,
diversity, supervision of litigation and information technology, corporate
social responsibility, customer growth, customer service, improvements in
capital structure, debt leverage, expense management, operating efficiency,
strategic planning process reliability, product quality, regulatory compliance,
risk mitigation, sustainability and environmental impact and goals relating to
acquisitions, divestitures or strategic partnerships or transactions.



12
 
 
 




--------------------------------------------------------------------------------



A Performance Measure (i) may relate to the performance of the Participant, the
Company, IFF, any Affiliate, any business group, business unit, or other
subdivision of the Company, or any combination of the foregoing, as the
Committee deems appropriate and (ii) may be expressed as an amount, as an
increase or decrease over a specified period, as a relative comparison to the
performance of a group of comparator companies or a published or special index,
or any other measure of the selected performance criteria, as the Committee
deems appropriate.
The measurement of any Performance Measure shall exclude the negative impact and
include the positive impact of certain items that may occur during the
Performance Period, including, without limitation, the following:
unusual, non-recurring, or extraordinary items or expenses; charges for
restructurings; discontinued operations; acquisitions or divestitures; the
cumulative effect of changes in accounting treatment; changes in tax laws,
accounting standards or principles or other laws or regulatory rules affecting
reporting results; any impact of impairment of tangible or intangible assets;
any impact of the issuance or repurchase of equity securities and/or other
changes in the number of outstanding shares of any class of the Company’s equity
securities; any gain, loss, income, or expense attributable to acquisitions or
dispositions of stock or assets; stock-based compensation expense; asset
write-downs, in-process research and development expense; gain or loss from all
or certain claims and/or litigation and insurance recoveries; foreign exchange
gains and losses; any impact of changes in foreign exchange rates and any
changes in currency; a change in the Company’s fiscal year; litigation legal
fees; pension expenses and any other items, each determined in accordance with
United States generally accepted accounting principles and as identified in the
Company’s audited financial statements, including the notes thereto.
(d)
Performance Schedules



With respect to each Performance-Based Award, within ninety days after the
beginning of the Performance Period for such Performance-Based Award, and in any
case before twenty-five percent of such Performance Period has elapsed, the
Committee shall establish the (i) Performance Targets, (ii) Target Award, and
(iii) Performance Schedule, in each case for such Performance-Based Award, and
shall make any other determinations required to be made within such period under
section 162(m) of the Code.
(e)
Committee Determinations



Determinations by the Committee as to the establishment of Performance Measures,
Performance Targets, Target Awards, Performance Schedules, the level of actual
achievement of Performance Targets and the amount payable with respect to a
Performance-Based Award shall be recorded in writing. Specifically, the
Committee shall certify in writing, in a manner conforming to applicable
regulations under section 162(m) of the Code, prior to settlement of each such
Performance-Based Award granted to a Covered Employee, that the Performance



13
 
 
 




--------------------------------------------------------------------------------



Targets and other material terms upon which settlement of the Incentive Award
was conditioned have been satisfied.
10.
Adjustment upon Certain Changes



Subject to any action by IFF’s shareholders required by law, applicable tax
rules or the rules of any exchange on which shares of Common Stock are then
listed for trading:


(a) Shares Available for Grants
In the event of any change in the number of shares of Common Stock outstanding
by reason of any extraordinary stock dividend or split, recapitalization,
merger, consolidation, spin-off, combination, liquidation, dissolution,
repurchase or exchange of shares or similar corporate change, the Committee
shall, to the extent deemed appropriate by the Committee, adjust any or all of
(i) the maximum aggregate number or type of shares of Common Stock with respect
to which the Committee may grant Incentive Awards, (ii) the maximum number of
shares of Common Stock that may be covered by Options that are designated as
“incentive stock options” within the meaning of section 422 of the Code (iii)
the maximum aggregate number of shares of Common Stock with respect to which the
Committee may grant Incentive Awards to any individual Participant in any year
and to any non-employee director and (iv) any other limit set forth in Section
3, to the extent applicable. In the event of any change in the type or number of
shares of Common Stock outstanding by reason of any other event or transaction,
the Committee shall, to the extent deemed appropriate by the Committee, make
such adjustments to the type or number of shares of Common Stock with respect to
which Incentive Awards may be granted.
(b)
Increase or Decrease in Issued Shares Without Consideration

In the event of any increase or decrease in the number of issued shares of
Common Stock resulting from a subdivision or consolidation of shares of Common
Stock or the payment of an extraordinary stock dividend (but only on the shares
of Common Stock), or any other increase or decrease in the number of such shares
effected without receipt or payment of consideration by the Company, the
Committee shall, to the extent deemed appropriate by the Committee, adjust the
type or number of shares of Common Stock subject to each outstanding Incentive
Award and the exercise price per share of Common Stock of each such Incentive
Award.
(c)
Certain Mergers and Other Transactions

In the event of (i) a dissolution or liquidation of the Company, (ii) a sale of
all or substantially all of the Company’s assets (on a consolidated basis),
(iii) a merger, consolidation or similar transaction involving the Company in
which the holders of shares of Common Stock receive securities and/or other
property, including cash, the Committee shall, to the extent deemed appropriate
by the Committee, have the power to:
(i) cancel, effective immediately prior to the occurrence of such event, each
Incentive Award (whether or not then exercisable or vested), and, in full
consideration of such cancellation, pay to the Participant to whom such
Incentive Award was granted an



14
 
 
 




--------------------------------------------------------------------------------



amount in cash, for each share of Common Stock subject to such Incentive Award,
equal to the value, as determined by the Committee, of such Incentive Award,
provided that with respect to any outstanding Option such value shall be equal
to the excess of (A) the value, as determined by the Committee, of the property
(including cash) received by the holder of a share of Common Stock as a result
of such event over (B) the exercise price of such Option, provided, however that
with respect to any outstanding Option with an exercise price that equals or
exceeds the value, as determined by the Committee, of the consideration received
by a holder of a share of Common Stock as a result of such event, the Committee
may cancel the Option without the payment of consideration; or
(ii) provide for the exchange of each Incentive Award (whether or not then
exercisable or vested) for an Incentive Award with respect to (A) some or all of
the property which a holder of the number of shares of Common Stock subject to
such Incentive Award would have received in such transaction or (B) securities
of the acquiror or surviving entity and, incident thereto, make an equitable
adjustment as determined by the Committee in the exercise price of the Incentive
Award, or the number of shares or amount of property subject to the Incentive
Award or provide for a payment (in cash or other property) to the Participant to
whom such Incentive Award was granted in partial consideration for the exchange
of the Incentive Award.
(d)
Other Changes

In the event of any change in the capitalization of the Company, corporate
change, corporate transaction, extraordinary cash dividend, or other event other
than those specifically referred to in Sections 10(a), (b) or (c), the Committee
shall, to the extent deemed appropriate by the Committee, make such adjustments
in the number and class of shares subject to Incentive Awards outstanding on the
date on which such change occurs and in such other terms of such Incentive
Awards as the Committee deems appropriate.
(e)    Cash Incentive Awards
In the event of any transaction or event described in this Section 10, including
without limitation any corporate change referred to in paragraph (d) hereof, the
Committee shall, to the extent deemed appropriate by the Committee, make such
adjustments in the terms and conditions of any Cash Incentive Award as the
Committee deems appropriate.
(f)
No Other Rights

Except as expressly provided in the Plan or any Award Agreement, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividends or dividend equivalents, any
increase or decrease in the number of shares of stock of any class or any
dissolution, liquidation, merger, or consolidation of the Company. Except as
expressly provided in the Plan, no issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares or amount of other property subject to, or the terms related
to, any Incentive Award.



15
 
 
 




--------------------------------------------------------------------------------



(g)
Savings Clause

No provision of this Section 10 shall be given effect to the extent that such
provision would cause any tax to become due under section 409A of the Code.
With respect to any Performance-Based Awards granted to Covered Employees, no
provision of this Section 10 shall be given effect to the extent that such
provision would cause such Performance-Based Award to fail to qualify as
Performance-Based Compensation under section 162(m) of the Code unless the
Committee expressly acknowledges and affirms such consequences.
11.
Change in Control; Termination of Employment

(a)
Change in Control


(1)Unless otherwise provided in an Award Agreement, the ESP if the Participant
is a participant in the ESP, or a Participant’s then-effective employment,
severance, or other similar agreement with the Company, in the event of a Change
in Control of the Company in which the successor company assumes or substitutes
for an Incentive Award (or in which the Company is the ultimate parent
corporation and continues the Incentive Award), if a Participant’s employment
with such successor company (or the Company) or a subsidiary thereof is
terminated within twenty-four months following such Change in Control (or such
other period set forth in the Award Agreement, including prior thereto if
applicable) (x) by such successor company or a subsidiary thereof without Cause,
or, (y) for those Participants who participate in the ESP, by the Participant
for Good Reason: (i) Options and stock appreciation rights outstanding as of the
date of such termination of employment will immediately vest, become fully
exercisable, and may thereafter be exercised for the period of time set forth in
connection with such termination under the Award Agreement, but in no event
beyond the end of the regularly scheduled term of such Incentive Award), and
(ii) the restrictions, limitations, and other conditions applicable to any Other
Stock-Based Awards or any other Incentive Award, including those Incentive
Awards (or portions thereof) deemed earned pursuant to Section 11(b) below,
shall lapse, and such Other Stock-Based Awards or such other Incentive Awards
shall become free of all restrictions, limitations, and conditions and become
fully vested and transferable to the full extent of the original grant. For the
avoidance of doubt, a termination of a Participant’s Employment as a result of
the Participant’s death, disability, voluntary resignation, Normal Retirement or
Early Retirement shall not be a termination “without Cause” for purposes of the
Plan.
(2)Unless otherwise provided in an Award Agreement, in the event of a Change in
Control of the Company to the extent the successor company does not assume or
substitute for an Incentive Award (or in which the Company is the ultimate
parent corporation and does not continue the Incentive Award), then immediately
prior to the Change in Control: (i) those Options and stock appreciation rights
outstanding as of the date of the Change in Control that are not assumed or
substituted for (or continued) shall immediately vest and become fully
exercisable for the period of time set forth in the Award Agreement, and (ii)
the restrictions, other limitations and other conditions applicable to any Other
Stock-Based Awards or any other



16
 
 
 




--------------------------------------------------------------------------------



Incentive Awards that are not assumed or substituted for (or continued) shall
lapse, and such Other Stock-Based Awards or such other Incentive Awards shall
become free of all restrictions, limitations, and conditions and become fully
vested and transferable to the full extent of the original grant or, with
respect to any Incentive Award subject to performance conditions, to the extent
deemed earned pursuant to Section 11(b) below. Any Cash Incentive Awards, or
portions thereof, deemed earned pursuant to Section 11(b) below and that become
vested pursuant to this Section 11(a)(2) shall be paid and/or settled as soon as
administratively practicable, but in no event later than thirty (30) calendar
days following the date of the Change in Control.
(b)
Effect of Change in Control on Performance Incentive Awards



With respect to any Incentive Award subject to performance conditions, unless
otherwise provided in the applicable Award Agreement, the ESP if the Participant
is a participant in the ESP, or a Participant’s then-effective employment,
severance, or other similar agreement with the Company, in the event of a Change
of Control of the Company (x) the Committee will determine as of the Change in
Control, in its sole discretion, the deemed level of achievement of the
applicable performance conditions underlying such Incentive Award and (y) the
provisions of Section 11(a) shall apply to such Incentive Award or portion to
the extent such performance conditions are deemed earned .
(c)
Termination of Employment



(1)Except as to any Incentive Awards constituting stock rights subject to
section 409A of the Code, termination of Employment shall mean a separation from
service within the meaning of section 409A of the Code. Without limiting the
generality of the foregoing, the Committee shall determine whether an authorized
leave of absence, or absence in military or government service, shall constitute
termination of Employment, provided that a Participant who is an employee will
not be deemed to cease Employment in the case of any leave of absence approved
by the Company. Furthermore, no payment shall be made with respect to any
Incentive Awards under the Plan that are subject to section 409A of the Code as
a result of any such authorized leave of absence or absence in military or
government service unless such authorized leave or absence constitutes a
separation from service for purposes of section 409A of the Code and the
regulations promulgated thereunder.
(2)The Award Agreement or the ESP, if applicable, shall specify the consequences
with respect to such Incentive Awards of the termination of Employment of the
Participant holding the Incentive Awards.
(3)If a Participant is Employed by or provides services to a Person that is an
Affiliate, a business unit, division or facility of IFF and such Person ceases
to be an Affiliate, a business unit, division or facility of IFF, the Committee
shall, in its sole discretion, determine whether the Employment of a Participant
with the Company shall be deemed to have terminated for all purposes under the
Plan. Subject to section 409A of the Code and unless otherwise determined by the
Committee, a Participant who ceases to be an employee of the Company but
continues, or simultaneously commences, services as a director on the Board of
Directors shall



17
 
 
 




--------------------------------------------------------------------------------



not be deemed to have had a termination of Employment for purposes of the Plan
and a Participant who ceases to be an employee of the Company but continues, or
simultaneously commences, services as an independent contractor or consultant to
the Company shall be deemed to have had a termination of Employment for purposes
of the Plan.
12.
Award Agreements, Evidence of Incentive Awards and Acceptance of Incentive Award
Terms

The Committee shall determine the appropriate instrument to document the
issuance of an Incentive Award, including but not limited to the issuance of an
Award Agreement. Except as otherwise determined by the Committee, the Award
Agreement or other instrument shall describe the specific terms and conditions
of the Incentive Award, and may, subject to the terms of the Plan, describe the
amount and form of the Incentive Award, vesting requirements, Performance
Targets and Performance Periods, payment terms, rights upon termination of
Employment (including Early Retirement and Normal Retirement), or provision of
services by the Participant, and other terms specific to the Incentive Award;
provided that the vesting period for any Stock Incentive Award shall be for a
minimum of one (1) year from the date of grant unless, (a) the Stock Incentive
Award was granted through the assumption of, or in substitution for, outstanding
awards previously granted to individuals who became employees of the Company as
a result of a merger, consolidation, acquisition or other corporate transaction
involving the Company, (b) the Stock Incentive Award was granted as an
inducement to become an employee, non-employee director, consultant or other
service provider to the Company, or (c) there exist other extraordinary or
special circumstances, as determined in the sole discretion of the Committee or
its designee. A Participant may be required to accept the terms of the Incentive
Award and agree to be bound by the terms and conditions of the Plan and the
applicable Award Agreement in order for an Incentive Award to become effective.
13.
Rights Under the Plan

No Person shall have any rights as a shareholder with respect to any shares of
Common Stock covered by or relating to any Incentive Award until the date of the
issuance of such shares on the books and records of IFF. Except as otherwise
expressly provided in Section 10 hereof, no adjustment of any Incentive Award
shall be made for dividends or other rights for which the record date occurs
prior to the date of such issuance. Nothing in this Section 13 is intended, or
should be construed, to limit authority of the Committee to cause the Company to
make payments based on the dividends that would be payable with respect to any
share of Common Stock if it were issued or outstanding, or from granting rights
related to such dividends.
14.
Unfunded Status of Incentive Awards; Creation of Trusts

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation, as applicable. With respect to any payments not yet made to a
Participant or obligation to deliver shares of Common Stock pursuant to an
Incentive Award, nothing contained in the Plan or any Incentive Award shall give
any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, shares of Common Stock, other Incentive
Awards or other property, or make other arrangements to meet the Company’s
obligations under the Plan.



18
 
 
 




--------------------------------------------------------------------------------



Such trusts or other arrangements shall be consistent with the “unfunded” status
of the Plan unless the Committee otherwise determines with the consent of each
affected Participant.
15.
No Special Employment Rights; No Right to Incentive Award

(a)Nothing contained in the Plan or any Award Agreement shall confer upon any
Participant any right with respect to the continuation of his or her Employment
by the Company or interfere in any way with the right of the Company at any time
to terminate such Employment or to increase or decrease the compensation of the
Participant from the rate in existence at the time of the grant of an Incentive
Award.


(b)No person shall have any claim or right to receive an Incentive Award
hereunder. The Committee’s granting of an Incentive Award to a Participant at
any time shall neither require the Committee to grant an Incentive Award to such
Participant or any other Participant or other person at any time nor preclude
the Committee from making subsequent grants to such Participant or any other
Participant or other person.


16.
Securities Matters

(a)IFF shall be under no obligation to affect the registration pursuant to the
Securities Act of any shares of Common Stock to be issued hereunder or to effect
similar compliance under any state or local laws. Notwithstanding anything
herein to the contrary, IFF shall not be obligated to cause to be issued shares
of Common Stock pursuant to the Plan unless and until IFF is advised by its
counsel that the issuance is in compliance with all applicable laws, regulations
of governmental authority, and the requirements of any securities exchange on
which shares of Common Stock are traded. The Committee may require, as a
condition to the issuance of shares of Common Stock pursuant to the terms
hereof, that the recipient of such shares make such covenants, agreements, and
representations, and that any related certificates representing such shares bear
such legends, as the Committee, in its sole discretion, deems necessary or
desirable.


(b)The exercise or settlement of any Incentive Award (including, without
limitation, any Option) granted hereunder shall only be effective at such time
as counsel to IFF shall have determined that the issuance and delivery of shares
of Common Stock pursuant to such exercise is in compliance with all applicable
laws, regulations of governmental authority and the requirements of any
securities exchange on which shares of Common Stock are traded. IFF may, in its
sole discretion, defer the effectiveness of any exercise or settlement of an
Incentive Award granted hereunder in order to allow the issuance of shares
pursuant thereto to be made pursuant to registration or an exemption from
registration or other methods for compliance available under federal or state or
local securities laws. IFF shall inform the Participant in writing of its
decision to defer the effectiveness of the exercise or settlement of an
Incentive Award granted hereunder. During the period that the effectiveness of
the exercise of an Incentive Award has been deferred, the Participant may, by
written notice, withdraw such exercise and obtain the refund of any amount paid
with respect thereto.





19
 
 
 




--------------------------------------------------------------------------------



17.
Certificates for Stock

Any Stock Incentive Award granted under the Plan may be evidenced in such manner
as the Committee shall determine, including by issuing certificates or using
book-entry. If the Committee evidences Stock Incentive Awards using Common Stock
certificates, the Committee may require that such certificates bear an
appropriate legend referring to the terms, conditions and restrictions, if
applicable, to such Stock Incentive Award, that the Company retain physical
possession of the certificates, and that the Participant deliver a stock power
to the Company, endorsed in blank, relating to the Stock Incentive Award.
18.
Fractional Shares

No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan or any Incentive Award. The Committee shall determine whether cash,
other Incentive Awards or other property shall be issued or paid in lieu of such
fractional shares of Common Stock or whether such fractional shares of Common
Stock or any rights thereto shall be forfeited or otherwise eliminated.
19.
No Personal Loans or Reloads

No Incentive Award shall provide for a personal loan to a Participant, including
for payment of the exercise price of an Option or withholding taxes relating to
any Incentive Award. No term of an Incentive Award shall provide for automatic
“reload” grants of additional Incentive Awards upon exercise of an Option or
stock appreciation right or otherwise as a term of an Incentive Award.
20.
Taxes



(a)
Withholding



The Company is authorized to withhold from any Incentive Award granted, any
payment relating to an Incentive Award under the Plan, including from a
distribution of Common Stock, or any payroll or other payment to a Participant,
amounts sufficient to satisfy the minimum federal, state, non-U.S. and local
withholding tax requirements, and to take such other action (including without
limitation providing for elective payment of such amounts by the Participant) as
the Committee may deem advisable to enable the Company and Participants to
satisfy the minimum federal, state, non-U.S. and local withholding tax
requirements relating to any Incentive Award.


(b)Requirement of Notification Upon Disqualifying Disposition Under Code Section
421(b)


If any Participant shall make any disposition of shares of Common Stock
delivered pursuant to the exercise of an incentive stock option under the
circumstances described in section 421(b) of the Code (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) days thereof.



20
 
 
 




--------------------------------------------------------------------------------





21.
Section 83(b) Election



Except as otherwise provided in an Award Agreement or approved by the Committee,
no election under section 83(b) of the Code or under a similar provision of the
laws of a jurisdiction outside the United States may be made with respect to any
Incentive Award. In any case in which a Participant is permitted to make such an
election in connection with an Incentive Award, the Participant shall notify the
Company of such election within (10) ten days of filing notice of the election
with the Internal Revenue Service or other governmental authority, in addition
to any filing and notification required pursuant to regulations issued under
section 83(b) of the Code or other applicable law.


22.
No Obligation to Exercise



The grant to a Participant of an Incentive Award shall impose no obligation upon
such Participant to exercise such Incentive Award.


23.
Transfers



Except as otherwise provided in an Award Agreement, Incentive Awards may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of a Participant, only by the Participant or, if
permissible under applicable law, by the Participant’s guardian or legal
representative. Upon the death of a Participant, outstanding Incentive Awards
granted to such Participant may be exercised only by the executors or
administrators of the Participant’s estate or by any person or persons who shall
have acquired such right to exercise by will or by the laws of descent and
distribution. No transfer by will or the laws of descent and distribution of any
Incentive Award, or the right to exercise any Incentive Award, shall be
effective to bind the Company unless the Committee shall have been furnished
with (a) written notice thereof and with a copy of the will and/or such evidence
as the Committee may deem necessary to establish the validity of the transfer
and (b) an agreement by the transferee to comply with all the terms and
conditions of the Incentive Award that are or would have been applicable to the
Participant and to be bound by the acknowledgements made by the Participant in
connection with the grant of the Incentive Award.


24.
Expenses and Receipts



The expenses of the Plan shall be paid by the Company. Any proceeds received by
the Company in connection with any Incentive Award will be used for general
corporate purposes.
25.
Failure to Comply

In addition to the remedies of the Company elsewhere provided for herein,
failure by a Participant to comply with any of the terms and conditions of the
Plan or any Award Agreement



21
 
 
 




--------------------------------------------------------------------------------



shall be grounds for the cancellation and forfeiture of such Incentive Award, in
whole or in part, as the Committee, in its absolute discretion, may determine.
26.
Right of Setoff

The Company may, to the extent permitted by applicable law, deduct from and set
off against any amounts the Company may owe to the Participant from time to
time, including amounts payable in connection with any Incentive Award, owed as
wages, fringe benefits, or other compensation owed to the Participant, such
amounts as may be owed by the Participant to the Company, including but not
limited to amounts owed under Section 32, although the Participant shall remain
liable for any part of the Participant’s payment obligation not satisfied
through such deduction and setoff. By accepting any Incentive Award granted
under the Plan, the Participant agrees to any deduction or setoff under this
Section 26.
27.
Relationship to Other Benefits

No payment with respect to any Incentive Awards under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance, or other benefit plan of the Company except as
otherwise specifically provided in such other plan. Nothing in the Plan shall
limit the right of the Company to pay compensation of any kind outside the terms
of the Plan.


28.
Governing Law

The Plan and the rights of all persons under the Plan shall be construed and
administered in accordance with the laws of the State of New York without regard
to its conflict of law principles.
29.
Severability

If all or any part of this Plan is declared by any court or governmental
authority to be unlawful or invalid, such unlawfulness or invalidity shall not
serve to invalidate any portion of this Plan not declared to be unlawful or
invalid. Any Section or part of a Section so declared to be unlawful or invalid
shall, if possible, be construed in a manner that will give effect to the terms
of such Section or part of a Section to the fullest extent possible while
remaining lawful and valid.
30.
Effective Date and Term of Plan



The “Effective Date” of the Plan is March 11, 2015, subject to the approval of
the Plan by the shareholders of the Company. No grants of Incentive Awards may
be made under the Plan after March 11, 2025.


31.
Amendment or Termination of the Plan



The Board of Directors may at any time suspend, terminate or discontinue the
Plan or revise, modify or amend the Plan or any Incentive Award in any respect
whatsoever; provided,



22
 
 
 




--------------------------------------------------------------------------------



however, that to the extent that any applicable law, tax requirement, or rule of
a stock exchange requires shareholder approval in order for any such revision or
amendment to be effective, such revision or amendment shall not be effective
without such approval, which shall be submitted to the Company’s shareholders no
later than the earliest annual meeting for which the record date is after the
date of such action by the Board of Directors. The preceding sentence shall not
restrict the Committee’s ability to exercise its discretionary authority
hereunder pursuant to Section 4 hereof, which discretion may be exercised
without amendment to the Plan. No provision of this Section 31 shall be given
effect to the extent that such provision would cause any tax to become due under
section 409A of the Code. Except as expressly provided in the Plan, no amendment
hereunder may, without the consent of a Participant, materially adversely affect
the Participant’s rights under any outstanding Incentive Award granted prior to
such amendment.
32.
Forfeiture and Clawback



(a)Forfeiture and Clawback of Incentive Awards.


Unless otherwise determined by the Committee, each Incentive Award granted to
(i) a Participant who is designated by the Company as job level 7 or above, or
(ii) to any other Participant, as may be determined by the Committee from time
to time in its sole discretion, shall, in each case, be subject to the
forfeiture and clawback provisions set forth in this Section 32.


(b)Covenant and Policy Violations. A Participant’s failure to comply with any of
the following obligations shall be considered a “Covenant Forfeiture Event”:


(1)The Participant acting directly or indirectly, shall not, during the
Participant’s Employment and the twelve month period following the Participant’s
termination of Employment, become employed by, render services for, serve as an
agent or consultant to, or become a partner, member, principal, shareholder or
other owner of any of the following entities: Firmenich, S.A., Givaudan, S.A.,
V. Mane Fils, S.A., Robertet, S.A., Symrise A.G., Takasago International
Corporation, Wild Flavors GmbH, Sensient Technologies Corporation, any of their
respective Affiliates, or any other entity that is competitive with the Company,
as determined by the Committee in its sole discretion from time to time.
(2)The Participant, acting directly or indirectly, shall not, during the
Participant’s Employment and the twenty-four month period following the
Participant’s termination of Employment, (A) solicit, induce, divert, employ or
retain, or interfere with or attempt to influence the relationship of the
Company, with any Person or entity that is or was, during the last twelve months
of the Participant’s Employment with the Company, (i) an employee of the Company
or (ii) a Person engaged to provide services to the Company; or (B) interfere
with or attempt to influence the relationship of the Company with any customer,
supplier or other Person with whom the Company does business.
(3)The Participant shall not, at any time, directly or indirectly (a) disclose
any Confidential Information (as defined below) to any Person (other than, only
with respect to the



23
 
 
 




--------------------------------------------------------------------------------



period that the Participant is Employed, to an employee or outside advisor of
the Company who requires such information to perform his or her duties for the
Company) or (b) use, sell or otherwise transfer, any Confidential Information
for the Participant’s own benefit or the benefit of any third party.
“Confidential Information,” shall mean confidential, proprietary or commercially
sensitive information relating to the Company, or its employees, board members,
customers, vendors, or other business partners and its businesses, operations,
or affairs, including, without limitation, information relating to products,
formulations, protocols, processes, designs, formulae, ideas, know-how, test
methods, evaluation techniques, patents, trade secrets, scientific or technical
data, regardless of the form in which it is maintained or provided, orally or in
writing, whether prepared by the Company, a third party or the Participant,
together with all analyses, compilations, notes and other documents relating
thereto.
(4)The Participant shall cooperate with the Company by making himself or herself
available to testify on behalf of the Company in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and shall
not otherwise fail to assist the Company in any such action, suit, or proceeding
by providing information and meeting and consulting with members of management
of, other representatives of, or counsel to, the Company, as reasonably
requested.
(5)The Participant shall not, during his or her Employment, engage in willful
misconduct or violation of a Company policy that is materially detrimental to
the Company or in any action or inaction that would constitute grounds for being
terminated for Cause, as determined by the Committee in its sole discretion.
(6)The Participant shall, upon termination of Employment, execute any
documentation reasonably requested by the Company and return to the Company all
property of the Company, its customers and vendors in the Participant’s
possession or control including, without limitation, all materials, work product
or documents containing or pertaining to Confidential Information, and including
without limitation, any Company car, all computers (including laptops), cell
phones, keys, PDAs, Blackberries, iPhones, Androids, iPads, credit cards,
printers, facsimile machines, televisions, card access to any Company building,
customer lists, reports, files, emails, work papers, memoranda, notes, formulae,
tapes, programs, records and software, computer access codes or disks,
instructional manuals, and other similar materials or documents used, received
or prepared or supervised by the Participant in connection with Participant’s
work for the Company. The Participant shall not retain any copies, duplicates,
reproductions or excerpts of any of the aforementioned materials or documents
and shall not at any time use, recreate or reproduce any said materials or
documents.
(c)Forfeiture and Repayment Obligations


(1)Due to Participant’s Failure to Comply with Obligations. If a Participant
fails to comply with any of the obligations set forth in Section 32(b), the
Participant will forfeit or repay, as the case may be, all Incentive Awards,
whether vested or unvested, paid or unpaid, in each case, that were settled,
paid or granted by the Company during the 24 month period immediately prior to
the Participant’s first act or omission that violates any of Section 32(b)



24
 
 
 




--------------------------------------------------------------------------------



through the date on which the Company discovers the Participant’s last
violation, and the Company shall have no further obligations to pay, grant or
settle any Incentive Awards under this Plan.
(2)Due to an Accounting Restatement or Misstatement. If the Company is required
to prepare an accounting restatement, or if the Company determines that it has
misstated its financial results, whether or not as a result of misconduct on the
part of the Participant (an “Accounting Forfeiture Event” and, together with a
Covenant Forfeiture Event, a “Forfeiture Event”), then, the Participant shall
forfeit or repay the Excess Compensation (as defined below) in respect of all
Incentive Awards, whether vested or unvested, paid or unpaid, that were granted,
settled or paid during the period commencing on the first day of the 12‑month
period covered by such misstated financial statement through the later of
(i) the date of the filing of a restatement where an accounting restatement is
required to be filed; (ii) the date of the discovery of the misstated financials
where any accounting restatement is not required to be filed; or (iii) any later
date as may be required by applicable law, including the Dodd–Frank Wall Street
Reform and Consumer Protection Act.
(3)For purposes of this Section 32(c)(2), the term “Excess Compensation” means
with respect to each Incentive Award, the difference between (A) the Fair Market
Value of the cash or shares of Common Stock granted, paid or delivered to or
received by the Participant with respect to an Incentive Award less (B) the Fair
Market Value of the cash or shares of Common Stock that would have been granted,
paid or delivered to or received by the Participant had the financial statements
requiring the misstatement or restatement been properly stated, as determined by
the Committee in its sole discretion.
(4)Any clawback or recoupment provisions required by law, including under the
Dodd‑Frank Wall Street Reform and Consumer Protection Act or any rules or
regulations thereunder, shall apply to the Incentive Awards granted under the
Plan and any policy of the Company providing for forfeiture or recoupment of
compensation shall not be deemed limited in any way by this Section 32 or any
other provision of this Plan.
(5)Any Incentive Awards, cash or shares of Common Stock (A) subject to repayment
by the Participants under this Section 32 must be repaid to the Company (less
any amount paid by the Participant to the Company as a condition of or in
connection with settlement of a repaid Incentive Award), in the manner and on
such terms and conditions as shall be required by the Company by written notice
to the Participant and (B) subject to forfeiture will be forfeited immediately
upon written notice to the Participant from the Company.
(d)Agreement Does Not Prohibit Competition or Other Participant Activities. A
Participant is not prohibited from engaging in an activity identified in Section
32(b) solely as a result of such provision. Rather, the non‑occurrence of the
Forfeiture Events set forth in Section 32(b) is a condition to the Participant’s
right to realize and retain value from his or her Incentive Awards, and the
consequence under the Plan if the Participant engages in an activity giving rise
to any such Forfeiture Event are the forfeitures specified herein. The Company
and the Participant shall not be precluded by this provision or otherwise from
entering into other agreements concerning the subject matter of Section 32.



25
 
 
 




--------------------------------------------------------------------------------





(e)No Limitation of Rights. Any forfeiture or repayment under this Section 32 is
in addition to, and not in lieu of, any other remedies or rights that may be
available to the Company under applicable law, including, without limitation,
the right to (i) dismiss the Participant, (ii) adjust the future compensation of
the Participant, or (iii) take such other action to enforce the Participant’s
obligations to Company as the Company may deem appropriate in view of the facts
and circumstances surrounding the particular situation.  


(f)Committee Discretion. The Committee shall have the authority, in its sole
discretion, to interpret and construe the provisions of this Section 32 and to
make all determinations with respect hereto, including the determination of
whether a Forfeiture Event has occurred, the timing of such Forfeiture Event and
the amount and form of any forfeiture or reimbursement to be made to the Company
from a Participant. The Committee may consider such factors as it deems relevant
in making such determinations, including the factors contributing to the
Forfeiture Event, harm or potential harm to the Company, the nature and severity
of a Participant’s behavior or conduct, legal and tax considerations and other
facts and circumstances relating to a particular situation. All interpretations,
constructions and determinations made by the Committee hereunder shall be final
and binding on the Company and the Participant and the determinations of the
Committee need not be uniform with respect to all Participants or situations.
The Committee may waive in whole or in part the Company’s right of recapture or
impose additional conditions on an Incentive Award granted or paid to a
Participant under this Plan.


33.
Incentive Awards to Participants Outside the United States



The Committee may modify the terms of any Incentive Award under the Plan made to
or held by a Participant who is then resident or primarily employed outside of
the United States or is subject to taxation by a non-U.S. jurisdiction in any
manner deemed by the Committee to be necessary or appropriate in order that such
Incentive Award shall conform to laws, regulations, sound business practices and
customs of the country in which the Participant is then resident or primarily
employed, or so that the value and other benefits of the Incentive Award to the
Participant, as affected by foreign tax laws and other restrictions applicable
as a result of the Participant’s residence or Employment abroad shall be
comparable to the value of such an Incentive Award to a Participant who is
resident or primarily employed in the United States. An Incentive Award may be
modified under this Section 33 in a manner that is inconsistent with the express
terms of the Plan, so long as such modifications will not contravene any
applicable law or regulation or result in actual liability under section 16(b)
of the Exchange Act for the Participant whose Incentive Award is modified.





26
 
 
 


